               Case 15-11469-LSS       Doc 1324     Filed 02/14/20     Page 1 of 15




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


 In re:                                                   Chapter 11

 F-SQUARED INVESTMENT                                     Case No. 15-11469 (LSS)
 MANAGEMENT LLC, et al.,
                                                          Jointly Administered
                               Debtors.


 CRAIG JALBERT, IN HIS CAPACITY AS
 TRUSTEE FOR F2 LIQUIDATING TRUST,

                               Plaintiff,
                                                          Adv. Pro. No. 17-50474 (LSS)
 vs.

 VADIM FISHMAN,
                                                  Hearing date TBD
                               Defendant.         Objection Deadline: 14 days from now


       DEFENDANT’S MOTION TO ADJUDICATE ALLEDGED CONFIDENTIALITY
             OF EXPERT REPORTS AND DEPOSITION TRANSCRIPTS

          1.    Vadim Fishman asks this Court to adjudicate the alleged confidentiality of expert

insolvency reports, supporting materials, and deposition testimony. The Trustee has accused Mr.

Fishman’s counsel of breaches of a non-existent confidentiality order and Local Rule 9018-1(f) in

a patent effort to keep all the non-existent bases for the Trustee’s and his counsel’s inventive

insolvency-from-inception theory out of the public view. The Trustee also has alleged that the

report of the expert he hired to opine on the Debtors’ insolvency, paid for by creditors’ funds, is

confidential and only to be used in Mr. Fishman’s adversary proceeding, notwithstanding that

many other adversary proceedings face identical issues.

          2.    Mr. Fishman hired and paid for an expert who refutes the Trustee’s Expert Report,

which the Trustee also alleges is confidential. Mr. Fishman disagrees with the Trustee’s unfounded
              Case 15-11469-LSS            Doc 1324       Filed 02/14/20       Page 2 of 15




confidentiality designations and asks for the Court to determine what the Trustee has to publicly

disclose to ensure a fair process and, in support hereof, respectfully states as follows:

                                   PRELIMINARY STATEMENT

        1.      Two months ago, Craig Jalbert, the Trustee for the F2 Liquidating Trust (the

“Trustee”) produced, in Mr. Fishman’s adversary proceeding, an expert report prepared by Kevin

Clancy, who had been hired by the Trustee to opine on when the above-captioned Debtors became

insolvent (the “Expert Report”). Since then, the Trustee has taken the position that all the Debtors’

documents produced to date to Mr. Fishman are “confidential” and that the Expert Report, as well

as the rebuttal expert report critiquing it, may not be publicly disclosed. In fact, the Trustee now

contends that the Expert Report was produced subject to Local Rule 9018-1(f) and that Mr.

Fishman must enter into a confidentiality stipulation.1 This Mr. Fishman is not willing to do

because he considers the request improper: neither he nor his counsel are aware of any information

produced in discovery that could be considered “confidential” or would render the Expert Report

or rebuttal report “confidential.” Mr. Fishman would like to share this information with other

adversary defendants for use in the Trustee’s lawsuits against them and engage in dispositive

motion practice in his matter without the procedural constraints attendant to a protective order that,

here, would serve no legitimate purpose.

        2.      The undersigned tried to meet and confer with counsel for the Trustee concerning

the alleged confidentiality of the discovery materials but the Trustee, despite repeated and specific

inquiries, has not provided anything other than a conclusory and unsubstantiated basis for his




1        This in of itself makes no sense, because, if the Expert Report had been produced pursuant to Local
Rule 9018-1(f), then the undersigned would not have been permitted to share it with anyone, including her
client or the rebuttal expert, without the Trustee’s permission. There is nothing in Local Rule 9018-1(f) that
suggests it can be used as a discovery tool to effectively stymy discovery proceedings.

                                                      2
              Case 15-11469-LSS        Doc 1324      Filed 02/14/20     Page 3 of 15




position. Consequently, Mr. Fishman objects to the entry of a confidentiality order for lack of

good cause.

       3.      The Third Circuit is a strong defender of public access to judicial proceedings

because

               public access to judicial records discourages parties from denying
               the existence of certain documents in subsequent litigation, thus
               encouraging greater integrity from attorneys and their
               clients. Access to civil proceedings and records also acts as a
               valuable source of information in civil cases that have a “public”
               character… [B]y opening the judicial process to greater public
               scrutiny, access to the judicial process reinforces the democratic
               ideals of our society. Public access provides greater opportunities
               for the public to become educated about the workings of the civil
               judicial process. In addition, access to judicial proceedings and
               records helps to impart legitimacy to the pronouncements of our
               rather insulated federal judiciary.

Republic of Philippines v. Westinghouse Elec. Corp., 949 F.2d 653, 664 (3d Cir. 1991) (granting

motion to unseal summary judgment record holding “that the public interest encompasses the

public’s ability to make a contemporaneous review of the basis of an important decision of the

district court”). These principles are of a particular resonance in the bankruptcy fishbowl where

creditors and fellow adversary defendants have a strong interest in scrutinizing the fairness of the

bankruptcy system. The Trustee’s attempt to shield the public and other adversary defendants

from access to materials relevant to the Debtors’ solvency and the Expert Report–which was paid

for with the Debtors’ creditors’ funds–is not in line with these principles and should be rejected.

                                          ARGUMENT

       4.      While the Trustee thus far has failed (despite numerous requests) to identify the

factual bases for his claim that everything in these cases must be concealed from the public eye,

there are only two ways for him to accomplish this: through a confidentiality or a protective order.

For the reasons set for below, neither is warranted here.

                                                 3
               Case 15-11469-LSS          Doc 1324       Filed 02/14/20       Page 4 of 15




    I.        LEGAL STANDARD APPLICABLE TO DEPRIVING THE PUBLIC OF ITS
              RIGHT TO ACCESS

              A) There Is a Presumption in Favor of Transparency and Public Access in
                 Judicial Proceedings

         5.      There is a strong and long-standing presumption under the common law in favor of

public access to judicial records. In re Motions Seeking Access to 2019 Statements, 585 B.R. 733,

745-6 (D. Del. 2018) (citing to Nixon v. Warner Communs. Inc., 435 U.S. 589, 597 (1978)).2

                 As the Third Circuit has explained, public access promotes public
                 confidence in the judicial system by enhancing testimonial
                 trustworthiness and the quality of justice dispensed by the court;
                 diminishes possibilities for injustice, incompetence, perjury, and
                 fraud; provides the public with a more complete understanding of
                 the judicial system and a better perception of its fairness; and helps
                 assure that judges perform their duties in an honest and informed
                 manner.

Id. at 746 (internal citations and quotation omitted). It is a “truism … that in a free and democratic

society courts must conduct their business in the open, subject always to scrutiny by the public

that these courts serve.” GKC Strategic Value Master Fund, LP v. Baker Hughes, Inc., 2019 Del.

Ch. LEXIS 235, at *4 (Ch. June 25, 2019).3 Because of the presumption of public access, the

burden of persuasion that the interest in secrecy outweighs the right to access at all times is on the

party resisting disclosure. Leucadia, Inc. v. Applied Extrusion Techs., Inc., 998 F.2d 157, 165 (3d

Cir. 1993).



2       The First Amendment right to access is not germane hereto because it typically is attendant to
criminal proceedings and “protective orders in a civil discovery do[] not require first amendment
analysis[.]” Cipollone v. Liggett Group., Inc. 785 F.2d 1108, 1119 (3d Cir. 1986), cert. denied, 484 U.S.
976 (1987) (citing to New York v. U. S. Metals Ref. Co., 771 F.2d 796, 802 (3d Cir. 1985)). All that is
required is a Rule 26 good cause analysis. Id. Further, the “right of the public to inspect and copy judicial
records antedates the Constitution.” Bank of Am. Nat’l Tr. & Sav. Ass’n v. Hotel Rittenhouse Assocs., 800
F.2d 339, 343 (3d Cir. 1986).
3       “The Court of Chancery Rules parallel the federal rules” of civil procedure and “federal precedents
are persuasive” authority in the Delaware Chancery Court. Emerald Partners v. Berlin, 726 A.2d 1215,
1226 (Del. 1999). A copy of the Baker Hughes, Inc., opinion is attached hereto as Exhibit A.

                                                     4
             Case 15-11469-LSS          Doc 1324     Filed 02/14/20     Page 5 of 15




       6.      The right of access applies to pretrial motions, both preliminary and dispositive,

and related filings. Goldstein v. Forbes (In re Cendant Corp.), 260 F.3d 183, 192 (3d Cir. 2001);

Copley Press, Inc. v. Peregrine Sys. (In re Peregrine Sys.), 311 B.R. 679, 687 (D. Del. 2004); Joint

Stock Soc’y v. UDV N. Am., Inc., 104 F. Supp. 2d 390, 402 (D. Del. 2000). The Court’s “action

on a motion [is a] matter[] which the public has a right to know about and evaluate. Hotel

Rittenhouse Assocs., 800 F.2d at 344.

       7.      The right of access also applies to documents that the Court has been asked to

consider in connection therewith. See FTC v. Standard Fin. Mgmt. Corp., 830 F.2d 404, 408 (1st

Cir. 1987) (right to access “extends, in the first instance, to materials on which a court relies in

determining the litigants’ substantive rights”) (internal citation omitted). The Third Circuit

previously has stated that

               whether or not a document or record is subject to the right
               of access turns on whether that item is considered to be a ‘judicial
               record.’ … The status of a document as a ‘judicial record,’ in turn,
               depends on whether a document has been filed with the court, or
               otherwise somehow incorporated or integrated into a district
               court’s adjudicatory proceedings. While filing clearly establishes
               such status, a document may still be construed as a judicial record,
               absent filing, if a court interprets or enforces the terms of that
               document, or requires that it be submitted to the court under seal.

In re Cendant Corp., 260 F.3d at 192 (3d Cir. 2001) (emphasis added).

       8.      Public access is of particular significance in bankruptcy proceedings, as

“unrestricted access to judicial records fosters confidence among creditors regarding the fairness

of the bankruptcy system.” N. Bay Gen. Hosp., Inc. v. McNaull (In re N. Bay Gen. Hosp., Inc.),

404 B.R. 429, 438 (Bankr. S.D. Tex. 2009). As the Court of Appeals for the Second Circuit has

aptly put it: “The conduct of bankruptcy proceedings not only should be right but must seem right.”

In re Ira Haupt & Co., 361 F.2d 164, 168 (2d Cir. 1966).



                                                 5
               Case 15-11469-LSS          Doc 1324      Filed 02/14/20       Page 6 of 15




              B) The Bankruptcy Code Provides Limited Statutory Exceptions to the Public
                 Access Rule

        9.       Indeed, the common law right to public access–that is, transparency in judicial

proceedings–was deemed of such importance that it was codified in section 107(a) of the

Bankruptcy Code, which provides that “a paper filed in a case under this title and the dockets of a

bankruptcy court are public records and open to examination by an entity at reasonable times

without charge.”4 11 U.S.C. § 107(a); see In re Alterra Healthcare Corp., 353 B.R. 66, 73 (Bankr.

D. Del. 2006) (“One of the burdens of a bankruptcy filing is that, to a degree, the debtor’s affairs

become an open book. This openness has been accurately described as operating in a ‘fishbowl.’”)

(internal citation omitted).

        10.      The sealing of the public docket is sparingly permitted. It is only in “very limited

situations, [that] pleadings and exhibits thereto contain information so personal to a party, and of

such tangential public interest, that the information should be withheld in the interest of justice.”

Baker Hughes, Inc., 2019 Del. Ch. LEXIS 235, at **4-5. In the bankruptcy context, these limited

exceptions are codified in 11 U.S.C. § 107(b) and (c). Subsection (b) provides:

                 (b) On request of a party in interest, the bankruptcy court shall, and
                 on the bankruptcy court’s own motion, the bankruptcy court may—
                 (1) protect an entity with respect to a trade secret or confidential
                 research, development, or commercial information; or
                 (2) protect a person with respect to scandalous or defamatory
                 matter contained in a paper filed in a case under this title.




4       The “and” in the phrase “in a case under this title and the dockets of a bankruptcy court” is to be
understood as providing for two alternative criteria by which papers in bankruptcy proceedings become
open to the public, not as requiring that both criteria be met. See In re Motions Seeking Access to 2019
Statements, 585 B.R. at 749.

                                                    6
                Case 15-11469-LSS       Doc 1324      Filed 02/14/20      Page 7 of 15




11 U.S.C. § 107(b). Subsection (c) pertains to individuals and provides for the protection of

personal identifiers. 11 U.S.C. § 107(c) (“Any means of identification (as defined in section

1028(d) of title 18) …”).

          11.     Commercial information is information that would result in “an unfair advantage

to competitors by providing them information as to the commercial operations of the debtor.” In

re Alterra Healthcare Corp., 353 B.R. at 75 (citing Video Software Dealers Ass’n v. Orion Pictures

Corp. (In re Orion Pictures Corp.), 21 F.3d 24, 27 (2d Cir. 1994)). Such information must be so

critical to the operation of the party seeking the protective order that its disclosure would cause

that party commercial harm. Id.

    II.         LEGAL STANDARD APPLICABLE                     TO     CONFIDENTIALITY             AND
                PROTECTIVE ORDERS

    A) For a Confidentiality Order to Issue, Good Cause Must Have Been Demonstrated

          12.     A confidentiality order should not issue unless good cause exists. Frupac Int’l

Corp. v. M/V “Chucabuco”, 1994 U.S. Dist. LEXIS 8176, at *4 (E.D. Pa. June 14, 1994)

(“Frupac”). The seminal Third Circuit case discussing the “good cause” requirement for entry of

a protective or confidentiality order is Pansy v. Borough of Stroudsburg, 23 F.3d 772 (3d Cir.

1994).5 Pansy concerned the attempt by newspapers to gain access to a settlement agreement that

had been designated confidential by a confidentiality order entered by the lower court. The

newspapers sought to obtain such access arguing that the confidentiality order was not justified

and should be set aside. The Third Circuit held that there was nothing in the record to indicate that

the court below had engaged in a balancing of public and private interests in entering the

confidentiality order, and remanded the case to determine whether the order was justified.



5      Protective and confidentiality orders are “functionally similar, and require a similar balancing
between public and private concerns. Pansy, 23 F.3d at 786.

                                                  7
             Case 15-11469-LSS          Doc 1324      Filed 02/14/20      Page 8 of 15




The Disturbing Trend in Entering Confidentiality Agreements without Justification

       13.      Before articulating several factors for the lower court to balance, Pansy initially

discussed what it considered a “disturbing” trend for courts to “routinely sign orders which contain

confidentiality clauses without considering the propriety of such orders, or the countervailing

public interests which are sacrificed by the orders.” Id. at 785. “[S]imply because courts have the

power to grant orders of confidentiality does not mean that such orders may be granted arbitrarily.”

Id. In this regard, Pansy borrowed the following “insightful observations” from the First Circuit:

                A … troubling tendency accompanies the increasing frequency and
                scope of confidentiality agreements that are ordered by the court.
                These agreements are reached by private parties and often involve
                materials and information that is never even presented to the court.
                With the signature of a federal judge, however, they are converted
                into a powerful means of maintaining and enforcing secrecy. Once
                signed, a confidentiality order, which has converted a private
                agreement into an order of the court, requires the court to use its
                contempt power to enforce the private agreement…. Because they
                often involve information not in the control of the court, and may …
                implicate public concerns, confidentiality orders, when not subject
                to proper supervision, have a great potential for abuse. For this
                reason, judges should review such agreements carefully and
                skeptically before signing them.

Id. at 785 n.14 (citing City of Hartford v. Chase, 942 F.2d 130, 137-8 (2d Cir. 1991) (Pratt, J.,

concurring)).

       14.      The Third Circuit in Pansy found the routine entry of confidentiality agreements

troubling because such agreements should only be entered upon a showing of “good cause.” Id.

at 786. This is the legal standard regardless of whether a confidentiality agreement is obtained at

the discovery or at the settlement stage. Id. Courts have the duty to independently assess the

propriety of a confidentiality order at any stage during litigation. Id.; see City of Harford v. Chase,

942 F.2d 130, 136 (2d Cir 1991) (parties do not get “a carte blanche either to seal documents …

Rather, the trial court-not the parties themselves-should scrutinize every such agreement involving

                                                  8
             Case 15-11469-LSS          Doc 1324      Filed 02/14/20     Page 9 of 15




the sealing of court papers and determine what, if any, of them are to be sealed, and it is only after

very careful, particularized review by the court that a Confidentiality Order may be executed.”);

Cooperativa De Ahorro Y Credito Abraham Rosa v. Pub. Corp. (In re Fin. Oversight & Mgmt.

Bd.), 406 F. Supp. 3d 180, 187 (D.P.R. 2019) (“the judge remains the primary representative of

the public interest in the judicial process and is duty-bound therefore to review any request to seal

the record (or part of it) even if a motion to seal is unchallenged”) (internal quotation and citation

omitted).

The Alleged Injury Must Be Stated with Specificity and the Disclosure Interests that Are Sought
to Be Sacrificed Must Be Identified

       15.     Good cause, so Pansy, “is established on a showing that disclosure will work a

clearly defined and serious injury to the party seeking closure.” Id. (citing Publicker Indus., Inc.

v. Cohen, 733 F.2d 1059, 1071 (3d Cir 1984)) (emphasis added). That injury cannot be broadly

or generally alleged but “must be shown with specificity.” Id.; see In re Avandia Mktg., Sales

Practices & Prods. Liab. Litig, 924 F.3d 662, 671 (3d Cir. 2019). Unsubstantiated allegations of

harm do not meet the good cause standard. Id. (citing to Cipollone, 785 F.2d at 1121. This is so

because only if parties have “state[d] with specificity the information they seek to protect and their

interest in privacy[, and have] establish[ed] what general or specific interests in disclosure will be

sacrificed by granting” a confidentiality order can the Court apply Pansy’s balancing test. Frupac,

1994 U.S. Dist. LEXIS 8176, at * 4.

       16.     Frupac is instructive regarding the meaning of “specificity” of in the context of a

confidentiality agreement or protective order. The case involved a request by the parties for the

Court to “so order” their stipulated confidentiality agreement. The court denied their request.

               a.      The confidentiality stipulation contained a provision prohibiting the
                       disclosure of “all personal data, salary levels and performance reviews and
                       other performance analyses of the parties and any other employees or ex-

                                                  9
              Case 15-11469-LSS         Doc 1324       Filed 02/14/20     Page 10 of 15




                        employees.” Frupac, 1994 U.S. Dist. LEXIS 8176, at *6. The court held
                        that this clause was not sufficiently specific and too broad because it did
                        “not explain the specific data, reports, and reviews that are confidential”
                        and the relevancy of the material sought to be protected was “difficult to
                        ascertain” as the stipulation did not identify how it “could be relevant to the
                        resolution of this case.” Id.

                b.      The court also rejected a paragraph prohibiting the disclosure of “trade
                        secrets or other confidential research, development or commercial
                        information within the meaning of Fed. R. Civ. P. 26(c)[]” 6 because the
                        granting of protection for commercial information is discretionary and “the
                        parties[‘] flail[ure] to allege with specificity what information should be
                        protected and why [made] it impossible [for the Court] .. to identify, apply,
                        manage, and define what information is included … and to make an analysis
                        of the proposal.” Id.

                c.      The court in Frupac also noted that the parties had not adequately identified
                        “what interests for disclosure will be sacrificed by” approving the
                        confidentiality stipulation. Frupac, 1994 U.S. Dist. LEXIS 8176, at **7-8.
                        Consequently, it lacked sufficient information for performing the required
                        balancing test and declined to issue the protective order. Frupac, 1994 U.S.
                        Dist. LEXIS 8176, at *8.

The Pansy Balancing Test

        17.     Once a party seeking entry of a confidentiality order has shown a clearly defined

and serious injury, the court engages in a balancing test whether the alleged injury outweighs the

public’s interest to access. Pansy articulated several factors for courts in this circuit to weigh

whether good cause merits the entry of a confidentiality order. The Third Circuit summarized

these factors in a subsequent opinion thusly:

                1) whether disclosure will violate any privacy interests;
                2) whether the information is being sought for a legitimate purpose
                or for an improper purpose;
                3) whether disclosure of the information will cause a party
                embarrassment;




6       Frupac was decided under a no longer current Federal Rule 26(c), but the changes between the two
versions are immaterial to the analysis in that case.

                                                  10
               Case 15-11469-LSS        Doc 1324       Filed 02/14/20   Page 11 of 15




                 4) whether confidentiality is being sought over information
                 important to public health and safety;
                 5) whether the sharing of information among litigants will promote
                 fairness and efficiency;
                 6) whether a party benefitting from the order of confidentiality is a
                 public entity or official; and
                 7) whether the case involves issues important to the public[.]

Glenmede Tr. Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995). These factors are neither

mandatory or exhaustive, id., but demonstrate that courts are cautioned courts to enter

confidentiality orders only upon a showing of a sufficient justification therefore. Cf. GKC

Strategic Value Master Fund, LP v. Baker Hughes, Inc., 2019 Del. Ch. LEXIS 235, at *7 (Ch. June

25, 2019) (suggesting that “gamesmanship” is a proper factor to consider”). The balancing of

factors for and against access is left to the discretion of the Court. Hotel Rittenhouse Assocs., 800

F.2d at 344.

       18.       With respect to the first and third of the above factors, courts have held that

businesses have no right to privacy and thus, no “protectable privacy interest.” Crum & Crum

Enters. v. NDC of Cal., L.P., 2011 U.S. Dist. LEXIS 24690, at *9 (D. Del. Mar. 11, 2011).

Additionally, all “privacy interests are diminished when the party seeking protection is … subject

to legitimate public scrutiny.” Arnold v. Pennsylvania, 477 F.3d 105, 113 (3d Cir. 2007).

Businesses also are held to a higher standard than individuals in the context of claims of

embarrassment, which typically is “thought of as a nonmonetizable harm to individuals.”

Cipollone, 785 F.2d at 1121. To succeed in obtaining a confidentiality order on the grounds of

embarrassment, a business must show with specificity that “the embarrassment resulting from

dissemination of the information would cause a significant harm to its competitive and financial

position.” Id.



                                                  11
             Case 15-11469-LSS        Doc 1324        Filed 02/14/20    Page 12 of 15




       19.     As noted above, the burden of proof at all times rests with the party seeking to

prevent disclosure. In re Avandia Mktg., Sales Practices & Prods. Liab. Litig., 924 F.3d at 671

(“The proponent of the protective order shoulders the burden of justifying the confidentiality of

each and every document sought to be sealed.) (internal citation omitted). This also is the case

where one party, as here, is seeking an umbrella protective order and, particularly in a case, as

here, where there is “reason to believe that virtually all confidentiality designations will be

spurious[.]” Cipollone, 785 F.2d at 1123.

   B) A Protective Order Under Rule 26(c) May Issue Only Upon a Showing of Clear and
      Serious Injury in the Event of Disclosure

       20.     Pursuant to Federal Rule 26(c), made applicable to this matter by Fed. R. Bankr. P.

7026, “[t]he court may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense[.]” Fed. R. Civ. P. 26(c). For purposes

of Rule 26, good cause means that the party resisting disclosure has established that such disclosure

“will work a clearly defined and serious injury.” U.S. v. Dentsply Int’l, Inc., 187 F.R.D. 152, 159

(D. Del. 1999) (citing Pansy, 23 F. 3d at 786); U.S. v. Garrett, 571 F.2d, 1326 n.3 (5th Cir. 1978)

(“stereotyped and conclusory statements” insufficient). The harm alleged must be significant.

       21.     A showing of the clearly defined and serious injury must be made with “current

evidence … how public dissemination of the pertinent materials now would cause the

competitive harm it claims.” Republic of Philippines, 949 F.2d at 663 (emphasis added) (granting

request to unseal and denying motion for protective order where party resisting disclosure had

failed to show any current facts supporting its competitive injury claims).




                                                 12
                Case 15-11469-LSS        Doc 1324       Filed 02/14/20     Page 13 of 15




   III.         THE TRUSTEE HAS NOT AND CANNOT SHOW GOOD CAUSE FOR
                ENTRY OF A CONFIDENTIALITY OR PROTECTIVE ORDER

          22.     The Trustee claims that the entry of a confidentiality order is necessary because

documents produced to Mr. Fishman allegedly contain “confidential information of third

parties[.]” January 29, 2020 email from Trustee’s counsel. However, despite repeated requests,

the Trustee has not identified either such allegedly confidential information or what makes any

such allegedly confidential information allegedly confidential. (It also is unclear why such third-

party confidential information would have been produced in the first instance.) This is surprising,

given that Debtors’ counsel during the chapter 11 proceedings already undertook an extensive

review of the Debtors’ documents in connection with the SEC’s action against Howard Present

(the “SEC Action”), in which Mr. Present tried to avail himself of the advice-of-counsel defense.

See, generally, February 3, 2016, Status Report filed in SEC v. Present, C.A. No. 14-14692 (LTS)

(D. Mass.), attached hereto as Exhibit B (noting, at p. 6, that [b]oth Plaintiff and Defendant are in

possession of a privilege and redaction log prepared by F-Squared in connection with the SEC

investigation captioned In the Matter of F-Squared Investments, Inc., B-02855.). The Trustee

would have inherited the Debtors’ privilege and redaction logs.

          23.     Moreover, the Trustee’s assertion of confidentiality is inconsistent with the position

the Debtors took in the SEC Action, namely, that they were concerned about the disclosure of

attorney-client privileged materials but not the disclosure of anything else. Id. p. 5 (stating that

the Debtors “lacked the resources to monitor discovery in this action, much less monitor both

discovery and trial” and, consequently, sought the entry of a protective order prohibiting the

dissemination of privileged information). The Debtors showed no concern for the disclosure of

any commercial or proprietary information in the SEC Action. And they were not alone in not

being concerned about information beyond that protected by the attorney-client privilege. As is

                                                   13
             Case 15-11469-LSS         Doc 1324       Filed 02/14/20    Page 14 of 15




apparent from the attached letter, even Virtus Investment Partners, the Debtors erstwhile largest

client, raised no confidentiality concerns in the SEC Action. See Exhibit C (advising the court

that the parties had agreed to limit the trial testimony of Virtus’ Senior Vice President and Chief

Legal Officer to “non-privileged factual matters”).

       24.     The Trustee also declined to respond to the very specific request to identify the

documents Mr. Clancy relied upon in his Expert Report that the Trustee contends is confidential.

Instead, the Trustee is simply taking the position that the confidentiality stipulation it would like

to see entered should be entered because it is “standard” and provides a mechanism by which the

confidentiality designation can be challenged. Both points lack merit. First, the standard for

entering a confidentiality order is not that it is “standard” but that “good cause exists.” Second,

the proposed wholesale designation of all discovery as confidential and putting the onus on Mr.

Fishman to challenge the designation of individual documents amounts to an impermissible,

wasteful burden- and fee shifting.

       25.     Most Pansy factors weigh in favor of an open docket and against concealing

evidence related to the Debtors’ pre-petition financial condition, including the Expert Report.

Significantly, disclosure will not violate any privacy interests, because the Debtors, as business

entities, have a low expectation of privacy, invoked the very public proceeding of bankruptcy

protection, and their financial affairs and business dealings were aired and recorded in a 17-day

jury trial in the SEC Action. Permitting the Trustee to try this matter in secrecy, with no closure

to those creditors and adversary defendants that have been watching these cases from day one,

would erode all residual faith in the fairness of the bankruptcy system. Cf. Goldstein v. Forbes (In

re Cendant Corp.), 260 F.3d 183, 193 (3d Cir. 2001) (“The right of public access is particularly

compelling here, because many members of the ‘public’ are also plaintiffs in the class action…



                                                 14
             Case 15-11469-LSS          Doc 1324      Filed 02/14/20    Page 15 of 15




Additionally, the right of access diminishes the possibility that ‘injustice, incompetence, perjury,

[or] fraud’ will be perpetrated against those class members who have some stake in the case but

are not at the forefront of the litigation. Finally, openness of class actions provides class members

with ‘a more complete understanding of the [class action process] and a better perception of its

fairness.’”) (internal citations omitted).

                                             CONCLUSION

        For the foregoing reasons, Mr. Fishman requests that the Court determine that entry of a

confidentiality or protective order is not appropriate in this matter and that the Trustee may not

rely on Local Rule 9018-1(f) to keep materials from the public’s view and grant such other and

further relief as is just and proper.

Dated: February 14, 2020                               KLEIN LLC

                                                       /s/ Julia B. Klein
                                                       Julia B. Klein (DE 5198)
                                                       919 North Market Street
                                                       Suite 600
                                                       Wilmington, Delaware 19801
                                                       (302) 438-0456

                                                       Counsel for Defendant




                                                 15
